Filed 3/29/22 P. v. Wakefield CA1/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A163610
 v.
 DARYL WAKEFIELD,                                                        (Solano County
             Defendant and Appellant.                                    Super. Ct. No. VCR221437)


                                      MEMORANDUM OPINION1
         In our prior opinion affirming defendant Daryl Wakefield’s conviction
for murder, attempted murder, and misdemeanor child abuse, we ordered the
trial court to correct the abstract of judgment with respect to its award of
actual custody and conduct credits. On remand, the trial court held a hearing
on the issue of credits and prepared an amended abstract of judgment and
amended sentencing minute order. Because the amended abstract of
judgment and amended minute order do not reflect the judgment as modified
by our prior opinion, we again remand for the trial court to enter the correct
award of credits.




      We resolve this case by memorandum opinion under California
         1

Standards of Judicial Administration, section 8.1.
                                 I. BACKGROUND
        Because the facts underlying defendant’s convictions are irrelevant to
the issue raised on appeal, we do not summarize them, and instead
incorporate by reference our opinion in the prior appeal, People v. Wakefield
(Nov. 23, 2020, A158164) [nonpub. opn.] (Wakefield I).
        In the underlying case, defendant was convicted of first degree murder
(Pen. Code,2 § 187, subd. (a); count 1); attempted first degree murder (§§ 187,
subd. (a), 664; count 2); one count of felony child abuse (§ 273a, subd. (a);
counts 3); and assault by means of force likely to produce great bodily injury
(§ 245, subd. (a)(4); count 5). He was also convicted of one count of
misdemeanor child abuse. (§ 273a, subd. (b); count 4.) Defendant was
sentenced to an aggregate term of 79 years to life, plus a consecutive term of
180 days for count 4.
        At the original sentencing hearing, the trial court calculated
defendant’s credits as follows: Beginning with count 4, the trial court ordered
“the 180 days sentence of 90 actual plus 90 [section] 4019 for a total of 180
days.” As to counts 2, 3, and 5, the court ordered “1,751 actual plus 262
pursuant to [section] 2933.1 for a total of 2,013 days toward his sentence. And
that reflects his actual days less 90 actual days. His actual is 1,841 as of
today minus 90, which is attributed to Count 4. That leaves 1,751 on [counts
2, 3, and 5].” As to count 1, the trial court stated defendant has “zero credits”
because it was a consecutive term.
        In our prior opinion, we concluded defendant was entitled to a total of
1,841 days of actual custody credit for time served. (Wakefield I, supra,
A158164.) We also determined that the trial court erred in awarding


        2   Unless otherwise indicated, all statutory references are to the Penal
Code.


                                           2
defendant conduct credit because as a convicted murderer, he was not
entitled to any conduct credit on his sentence. (Ibid.) We modified the
judgment to reflect 1,841 days of custody credit for actual time served and
struck the award of local conduct credit. We directed the trial court to
prepare an amended abstract of judgment and transmit a copy to the
Department of Corrections and Rehabilitation. (Ibid.) The remittitur issued
on April 2, 2021.
      On remand, the trial court held a hearing on August 23, 2021, on the
issue of credits. At the hearing, the court and counsel for the parties
discussed how credits should be calculated in light of our appellate opinion.
Ultimately, the court ordered as follows: “Count One, the 56 to life term, zero
credits. Count Two, the attempted murder, which is consecutive 23 to life
term, his credits will be 1751 actual days, not entitled to any good time/work
time. 1751 actual. On Count Three, the [section] 273a[, subdivision] (a),
which is a 21-year concurrent sentence that was stayed, all of that remains.
His credits again are 1751 actual days. No good time/work time on Count
Four.[3] The misdemeanor [section] 243a[,subdivision] (b),[4] 90 plus 90
[section] 4019 for hundred eighty days consecutive. On Count Five, the
[section] 245[, subdivision] (a)(4) plus enhancements was a 17 year
concurrent term. That remains stayed. His credits on Count Four are 1751
actual days.[5] No good time/work time. Again, his aggregate state prison
term remains as 79 years to life.” The minute order from the sentencing
hearing states, “ALL SENTENCE REMAINS THE SAME—79 YEARS,” and


      3   It appears the court meant count 3, as it was discussing that count.
      4 This appears to be a typographical error, as defendant was convicted
of section 273a, subdivision (b) on count 4.
      5   It appears the court meant count 5, as it was discussing that count.


                                         3
provides a breakdown of the credits as follows: for count 1, zero credits; for
counts 2, 3, and 5, 1,751 actual credits; and for count 4, “90 ACTUAL + 90
[section] 4019 = 180 CONSECUTIVE.” The amended abstract of judgment
states defendant is to receive 1,751 actual credits and zero local conduct
credits.
      In October 2021, after defendant filed his notice of appeal, appellate
counsel wrote to the trial court, requesting that the court correct the abstract
of judgment to reflect that defendant was entitled to 1,841 actual credits as
we stated in our prior opinion, Wakefield I, supra, A158164. In an “In
Chambers Minute Order,” filed November 9, the trial court declined to take
any further action on the issue of credits, stating the matter had already been
heard in open court with defendant, defense counsel and the deputy district
attorney all present. However, the court did note that the August 23, 2021
minute order incorrectly stated defendant’s sentence as “79 years.” The trial
court ordered the clerk of the court to prepare an amended minute order,
reflecting that defendant was sentenced to 79 years to life.6
                              II. DISCUSSION
      On appeal, both parties contend the trial court erred, but for different
reasons. Defendant contends the trial court erred in amending the abstract
of judgment to award only 1,751 in actual custody credits. The Attorney
General asserts the trial court erred because the amended sentencing order
retained the error that defendant was entitled to 90 days of conduct credit
under section 4019 on his misdemeanor sentence for count 4. We agree with
both arguments.




      We requested and received a copy of the amended minute order in a
      6

supplemental clerk’s transcript.


                                        4
      As noted above, in our prior opinion, we ordered that defendant was
entitled to a total of 1,841 actual days of custody credit and no days of
conduct credit against his sentence. Our disposition stated: “The judgment
is modified to reflect 1,841 days of credit for actual time served and to strike
any days of local conduct credit. The trial court is directed to prepare an
amended abstract of judgment that reflects the above modification and to
transmit a copy of the amended abstract of judgment to the Department of
Corrections and Rehabilitation. As modified, the judgment is affirmed.”
(Wakefield I, supra, A158164.)
      “After the remittitur ‘the appellate court has no further jurisdiction of
the appeal or of the proceedings thereon, and all orders necessary to carry the
judgment into effect shall be made by the court to which the certificate is
remitted.’ [Citation.] Thus, the trial court is revested with jurisdiction of the
case, but only to carry out the judgment as ordered by the appellate court.”
(People v. Dutra (2006) 145 Cal.App.4th 1359, 1366, italics added by Dutra;
§§ 1260, 1265; Rice v. Schmid (1944) 25 Cal.2d 259, 263 [trial court is bound
by directions given by appellate court “and has no authority to retry any
other issue or to make any other findings. Its authority is limited wholly and
solely to following the directions of the reviewing court.”].) Accordingly, the
trial court should have corrected the abstract of judgment to reflect
defendant’s entitlement to 1,841 days of actual credit and no local conduct
credit against his sentence.
      To the extent the trial court believed it had complied with our prior
directions by awarding 1,751 days of actual credit against counts 2, 3 and 5
on the abstract of judgment, and 90 days of actual credit against count 4 in




                                        5
its sentencing minute order, this was error.7 “The sentencing court is
responsible for calculating the number of days the defendant has been in
custody before sentencing and for reflecting the total credits allowed on the
abstract of judgment.” (People v. Black (2009) 176 Cal.App.4th 145, 154,
italics added.)
      Here, that calculation was straightforward. Defendant was arrested on
July 26, 2014, and sentenced on August 9, 2019—a total of 1,841 days, all of
which he spent in county jail. “In all felony and misdemeanor convictions,
. . . when the defendant has been in custody . . . , all days of custody of the
defendant . . . shall be credited upon his or her term of imprisonment . . . .”
(§ 2900.5, subd. (a); People v. Johnson (2010) 183 Cal.App.4th 253, 288–289
[defendant convicted of murder is entitled to credit for actual days spent in
custody under § 2900.5].) Further, as we previously determined, defendant
was not entitled to any local conduct credits on any aspect of his sentence
because he was convicted of murder. (§ 2933.2; People v. Chism (2014)
58 Cal.4th 1266, 1336 [“Subdivision (a) of section 2933.2 prohibits any person
convicted of murder from accruing any presentence conduct or worktime
credit.”]; People v. McNamee (2002) 96 Cal.App.4th 66, 70 [§ 2933.2
supersedes “any and all provisions of law that might support an award of
presentence conduct credits”]; In re Carr (1998) 65 Cal.App.4th 1525, 1532,



      7 The Attorney General argues we need not remand for correction of the
abstract because the trial court’s minute order states defendant is entitled to
90 days on the misdemeanor (count 4) and accordingly, the actual days listed
on the abstract (1,751), plus the days listed on the sentencing minute order,
do not constitute a “ ‘material variance’ ” from the terms of the remittitur.
We disagree. We specifically ordered the court to amend the abstract of
judgment to award 1,841 days of actual custody credit, and as we explain
below, defendant is entitled to that number of days against his aggregate
sentence.


                                         6
fn. 2 [“Section 2933.2, subdivision (c) is clear—no murderer, even one
receiving an extremely unlikely grant of probation, would ever be entitled to
presentence conduct credits.”].) Accordingly, the abstract of judgment and
minute order should consistently reflect that defendant is entitled to a total
of 1,841 days of actual credit against his sentence and no days of conduct
credit.
      In sum, we again order that the abstract of judgment be corrected to
increase defendant’s presentence custody credit to a total of 1,841 actual
days. The trial court shall also amend the sentencing minute order to reflect
a total of 1,841 actual days of credit and strike any presentence conduct
credit as required by section 2933.2.
      The Attorney General also notes that the trial court’s minute orders in
the current appeal mistakenly state that defendant was convicted on count 4
of violating section 273a, subdivision (a), when defendant was in fact
convicted of a violation of section 273a, subdivision (b). 8 Defendant does not
disagree, and the record reflects that defendant was convicted on count 4 of a
violation of section 273a, subdivision (b). Accordingly, the sentencing minute
order must be corrected.
                             III. DISPOSITION
      The superior court clerk is directed to prepare an amended sentencing
minute order and an amended abstract of judgment reflecting defendant’s
entitlement to 1,841 days of actual custody credit and no days of local conduct
credit. The clerk shall also correct the sentencing minute order to reflect the
fact that defendant was convicted of a violation of section 273a,

      8 Our prior appeal mistakenly stated that defendant was convicted of a
violation of section 273a, subdivision (a) on count 4. (Wakefield I, supra,
A158164.) We previously granted the Attorney General’s unopposed request
for judicial notice of the record in the prior appeal.


                                        7
subdivision (b) on count 4. The clerk shall forward a certified copy of the
amended abstract of judgment to the Department of Corrections and
Rehabilitation. In all other respects, the judgment is affirmed.




                                       8
                                          MARGULIES, ACTING P. J.


WE CONCUR:



BANKE, J.



EAST, J.




A163610
People v. Wakefield




      
       Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                      9